IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0070
                               Filed May 3, 2017


IN THE INTEREST OF J.R.,
Minor Child,

A.J., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Melody J. Butz of Butz Law Offices, P.C., Center Point, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kristi A. Traynor, Assistant

Attorney General, for appellee State.

      Ellen R. Ramsey-Kacena, Cedar Rapids, for minor child.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                            2


BOWER, Judge.

       A mother appeals the order terminating her parental rights. 1 She claims

the State did not make reasonable efforts toward reunification, the evidence was

not sufficient to terminate her parental rights, and termination is not in the child’s

best interests.     We find the State did make reasonable efforts toward

reunification, the evidence to support termination was sufficient, and termination

is in the child’s best interests. We affirm.

    I. Background Facts and Proceedings

       J.R. was born in December 2005.             The Iowa Department of Human

Services (DHS) became involved with the family in January 2007, due to the

condition of the mother’s house. J.R. and his half-siblings were removed from

the home.      J.R. was adjudicated a child in need of assistance (CINA) on

January 22. The mother was able to secure a suitable living arrangement in

early 2008 and the children were returned in February. However, the children

were once again removed in October, again due to the condition of the house.

J.R. and his half-siblings were eventually placed with K.C., J.R.’s legal father.2

       The mother maintained a bond with the children and was granted

visitation. However, she continued to struggle to maintain proper and suitable

housing.    During the case she has had extended periods of homelessness,

including during the fall of 2016 when she lived in her van with her boyfriend and

two dogs.



1
  J.R.’s legal father is not involved in this appeal.
2
  J.R.’s biological father’s rights were terminated in 2009. K.C. is J.R.’s legal father by
virtue of his marriage to J.R.’s mother at the time of J.R.’s birth.
                                           3


       In 2014, J.R. was the only child still living with K.C. K.C. and his girlfriend

ended their relationship, and K.C. moved with J.R. to a camper.             J.R. was

allowed by K.C. to live with the father’s friends, and has been in their care

continuously since May 2015.            The State filed an application to modify

disposition.   K.C. was allowed time to attempt to establish appropriate living

conditions. However, on February 8, 2016, J.R.’s legal custody was placed with

DHS for foster family care with the father’s friends.

       The mother secured housing approximately two months before trial.

However, the property had not been examined by DHS, the mother was not

included on the lease, and DHS had not investigated the background of the

friend the mother lives with. The mother has a history of involvement with unsafe

individuals, including sex offenders.

       A termination hearing was held on December 19, 2016. The mother’s

parental rights were terminated on December 30. She now appeals.

   II. Standard of Review

       The standard of review is de novo in termination cases. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence. In re D.D., 653 N.W.2d 359, 361 (Iowa 2002). We give weight to the

juvenile court’s findings of fact, but are not bound by them.        In re C.B., 611

N.W.2d 489, 492 (Iowa 2000). The highest concern in termination proceedings is

the best interests of the children. In re L.L., 459 N.W.2d 489, 493 (Iowa 1990).
                                        4


   III. Reasonable Efforts

      The mother claims reasonable efforts towards reunification were not made

by the State. Prior to the termination of parental rights reasonable efforts to

reunite the parent and child are required to be made by the State. In re T.C., 522

N.W.2d 106, 108 (Iowa Ct. App. 1994). However, if the parents are dissatisfied

with the services, the parents are required to challenge the reasonableness of

the services and efforts of the State prior to the termination hearing. See In re

C.D., 508 N.W.2d 97, 101 (Iowa Ct. App. 1993).

      The mother claims the progression of the case was impaired by the

continual change of DHS caseworkers and service providers and the failure of

DHS to advance the quantity and quality of visitation. She notes there were “at

least four different DHS caseworkers and four different service providers.” The

change in personnel is not surprising given this case played out over nine years.

Additionally, the mother points out she was living in the same home for more

than a year and was not allowed unsupervised visits and was only able to

progress to semi-supervised visits in the community shortly before the

termination hearing.

      Throughout the entire length of the case, the juvenile court made repeated

and consistent findings the State was making reasonable efforts toward

reunification. On March 20, 2007, the juvenile court did find reasonable efforts

had not been made as DHS could not locate a service provider. However, this

defect was addressed and the juvenile court continued to determine reasonable

efforts were being made up to October 13, 2016, in the final permanency review

order. Finally, the mother did request increased visitation, but the juvenile court
                                         5


found her “request for additional visitation was not supported by [the mother’s]

ongoing circumstances and actions.” The mother did not challenge this ruling.

We agree with the juvenile court and find the State made reasonable efforts.

   IV. Sufficiency of the Evidence

       The mother also claims the evidence was insufficient to terminate her

parental rights pursuant to Iowa Code section 232.116(1)(f) (2016). In order to

terminate parental rights under section 232.116(1)(f), (1) the child must be four

years old or older, (2) the child must have been adjudicated in need of

assistance, (3) the child must have been removed from the home for at least

twelve of the last eighteen months, or for the last twelve consecutive months with

any period at home being less than thirty days, and (4) the child cannot be

returned to the home as provided in section 232.102.

       The mother claims the child could have been returned to the home at the

time of the termination hearing. However, the mother had only recently obtained

suitable housing at the time of the hearing, the home had not been evaluated by

DHS, and the friend the mother lives with had also not been evaluated by DHS.

While the mother has made progress in addressing some issues, her efforts “are

simply too late.” See C.B., 611 N.W.2d at 495. Changes “in the two or three

months before the termination hearing, in light of the preceding . . . months, are

insufficient” for us to find real and lasting change has taken place.        See id.

Additionally, the mother has a long history of finding appropriate housing but

failing to maintain it at acceptable levels of cleanliness or failing to pay rent. We

find her current living situation has not been sustained long enough to show she
                                         6


is able to maintain it. We agree with the juvenile court and find the child was not

able to be returned to the mother at the time of the termination hearing.

   V. Best Interests

      Finally, the mother claims termination is not in the best interests of J.R.

After finding a ground for termination exists we are to “consider the factors under

section 232.116(2). Section 232.116(2) requires us to give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (internal quotation

marks and citations omitted).

      When J.R. was first removed from the mother he was in the third

percentile for height and appeared to be developmentally delayed. J.R. had also

been diagnosed with attention-deficit/hyperactivity disorder and Asperger

Syndrome. J.R. has shown growth and has been able to develop while placed

outside of the mother’s home. Testimony showed J.R. was concerned about his

own stability and permanency. J.R. also stated he enjoyed living with the foster

family. The foster family indicated they would allow J.R. to maintain contact with

both parents in order preserve his bond with them. J.R.’s service provider and

guardian ad litem agreed the mother’s rights should be terminated.

      The mother has had nearly a decade of services provided to allow her to

resume care of the child and has not improved. Her housing situation has been

chronically unstable, unsanitary, and unacceptable. We refuse to ask the child to

wait for a parent to become stable, especially when past behavior indicates the

parent is unwilling or unable to change. See D.W., 791 N.W.2d at 707. J.R. has
                                         7


done well in the current placement. We will not deny the child the opportunity to

have a stable, nurturing, and safe environment, especially when the current

placement clearly offers the opportunity. We find termination is in the child’s best

interests.

       AFFIRMED.